Citation Nr: 1138132	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction in evaluation of the service-connected vasovagal syncope from 30 percent to 10 percent on November 1, 2007. 

2.  Entitlement to an increased evaluation for vasovagal syncope, currently rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active service from September 2002 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In an April 2006 rating determination, the RO increased the Veteran's disability evaluation for vasovagal syncope from 20 to 30 percent disabling, effective April 26, 2005; assigned a temporary total disability evaluation for September 14, 2005, to December 1, 2005; and assigned a 10 percent disability thereafter.  

In an October 2006 notice of disagreement, the Veteran indicated that she disagreed with the reduction of her heart condition from 40 to 20 percent.  The Board observes that the Veteran's combined disability evaluation decreased from 40 to 20 percent based upon the reduction of the vasovagal syncope from 30 to 10 percent on December 1, 2005.  

In a May 2007 rating determination, the RO found that clear and unmistakable error had been committed in the prior rating determination and assigned a 30 percent disability evaluation for the vasovagal syncope from December 1, 2005.  The RO also proposed to reduce the vasovagal syncope rating from 30 to 10 percent disabling.  

In an August 2007 rating determination, the RO reduced the Veteran's disability evaluation for vasovagal syncope from 30 to 10 percent effective November 1, 2007.  In October 2007, the Veteran filed a notice of disagreement with the reduction and thereafter perfected her appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part. 

REMAND

As it relates to both the increased rating and the reduction issues, the Board notes that the last comprehensive VA examination afforded the Veteran occurred in February 2008, more than 3 years ago.  The Board further observes that the Veteran, through her representative, requested that she be afforded an additional VA examination to determine the current severity of her vasovagal syncope and to afford her an additional VA examination with regard to her reduction appeal.  

The Board also notes that the most recent VA treatment records associated with claims folder date back to June 2008.  Prior to this time, the Veteran was being seen on a continual basis for her service-connected heart disorder.  Based upon the Veteran's continuous treatment up to this time, it would appear that additional VA treatment records are available for review.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Veteran has also indicated that her vasovagal syncope has prevented her from maintaining and securing full-time employment.  She has reported that employers do not want to hire her as a result of her condition.  A request for a TDIU is not always a separate claim but can be merely one way that a Veteran can obtain a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the agency of original jurisdiction (AOJ) has not addressed this portion of her claim and has not provided the Veteran with VCAA notice with regard to substantiating a TDIU (the Rice decision did not exist at the time the RO adjudicated this case).  Although the Board has listed entitlement to a TDIU as a separate issue on the title page, consistent with Rice it is part of her claim for a higher rating for her vasovagal syncope.  Hence, she has already perfected her appeal to the Board as to all issues listed on the title page.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment from the VA North Texas Healthcare System-Dallas- from June 2008 to the present.  

3.  After the above development is completed and all obtainable identified relevant evidence is associated with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the severity of her service-connected vasovagal syncope.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination and the examiner should note such review in the report.  

The examiner is to specifically note the absence or presence of the following:  paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor during any year interval throughout the entire appeal period.  The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, namely her vasovagal syncope, right patellofemoral syndrome, and left rib fracture, render her unable to secure and follow a substantially gainful occupation.  The examiner must explain his/her findings in this regard and must provide a rationale for all opinions rendered. 

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should also undertake any other development and action it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and her representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


